                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DAVID J. GONZALEZ,                              :     Civil No. 1:18-cv-1288
                                                :
                   Petitioner,                  :
                                                :
              v.                                :
                                                :
ERIC TICE, PA ATTORNEY                          :
GENERAL, and DISTRICT                           :
ATTORNEY OF FRANKLIN                            :
COUNTY,                                         :
                                                :
                   Respondents.                 :     Judge Sylvia H. Rambo

                                 MEMORANDUM

       Before the court is a report and recommendation of the magistrate judge in

which he recommends that Petitioner David J. Gonzalez’s petition for a writ of

habeas corpus filed pursuant to 28 U.S.C. § 2254 be denied. The report and

recommendation was filed on April 11, 2019. After two requests for extensions of

time were granted, Petitioner timely filed objections to the report and

recommendation on July 24, 2019.1 (Doc. 29.) On August 7, 2019, Petitioner filed a

motion for leave to file a brief in support of the objections nunc pro tunc, which the

court will grant. (Doc. 30.)

       In his objections to the report and recommendation, Petitioner objects to the

magistrate judge’s findings regarding his claim that he was denied his Sixth



1
  Objections were due on July 18, 2019. Petitioner’s objections are dated July 17, 2019, and were
received by the court on July 24, 2019. The court will consider the filing timely.
Amendment right to counsel because his counsel was not present at an ex parte

meeting between the trial court and the jury foreperson during his state trial. The

magistrate judge thoroughly discussed this issue and the court agrees with his

reasoning and conclusion.

      Following an independent review of the record, the court is satisfied that the

report and recommendation contains no clear error and will therefore adopt it in its

entirety. An appropriate order will issue.



                                                 s/Sylvia H. Rambo
                                                 Sylvia H. Rambo
                                                 United States District Judge

Dated: September 6, 2019




                                             2
